       Case 1:19-cv-00223-SPB-RAL Document 72 Filed 06/03/21 Page 1 of 3




\                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


WARREN EASLEY,                                        )
                           Plaintiff,                 )
                                                      )       C.A. No. 19-223 Erie
                                                      )
                   v.                                 )
                                                      )       District Judge Susan Paradise Baxter
REUBERG, et al.,                                      )       Magistrate Judge Richard A. Lanzillo
                           Defendants.                )




                                        MEMORANDUM ORDER


        Plaintiff Warren Easley, an inmate incarcerated at the State Correctional Institution at

Forest in Marienville, Pennsylvania (“SCI-Forest”), initiated this pro se civil rights action on

August 9, 2019, against multiple staff members of SCI-Forest, identified as Adams, Gill,

Oberlander, Rehrer, Sawtelli, and Simon (herein collectively referred to as “Corrections

Defendants”), and two outside medical providers, Renberg (incorrectly identified by Plaintiff as

“Reuberg”) and Byers.1 The case was referred to United States Magistrate Judge Richard A.

Lanzillo for report and recommendation in accordance with the Magistrates Act, 28 U.S.C. §

636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrates. This matter was

subsequently reassigned to the undersigned, as presiding judge, on August 27, 2019, with Judge

Lanzillo remaining as the referred Magistrate Judge for all pretrial proceedings.

        On January 6 and January 8, 2021, respectively, the Corrections Defendants and

Defendant Renberg each filed a motion to dismiss this case [ECF Nos. 49, 50] based on



          1
Plaintiff’s claims against Defendant Byers have since been dismissed by the Court by Order dated May 12, 2020
[ECF No, 38].
       Case 1:19-cv-00223-SPB-RAL Document 72 Filed 06/03/21 Page 2 of 3




Plaintiff’s failure to file his pretrial statement, which was initially due on November 19, 2019,

and thereafter, by extension, on December 19, 2020. In addition, on January 11, 2021, Defendant

Renberg filed a motion for summary judgment [ECF No. 51], together with a concise statement

of material facts [ECF No. 53]. Plaintiff failed to file a response to any of the motions, and also

failed to file a response to Defendant Renberg’s concise statement of material facts. However,

Plaintiff did file a motion to correct the record on February 5, 2021 [ECF No. 61] informing the

Court that he was having difficulty responding to Defendants’ motions and the Court’s Orders

because of Covid-19 restrictions and problems with the mail service.

       On May 10, 2021, Magistrate Judge Lanzillo issued a Report and Recommendation [ECF

No. 70] recommending that Defendants’ motions to dismiss [ECF Nos. 49, 50] be denied,

finding that Plaintiff’s failure to comply with deadlines did “rise to the level necessary to dismiss

his case.” However, as a penalty for Plaintiff’s failure to respond to Defendant Renberg’s concise

statement of material facts, Judge Lanzillo recommends further that all properly supported

material facts stated in Defendant Renberg’s concise statement be deemed admitted pursuant to

the Court’s Local Rule 56(E). Objections to the R&R were due to be filed by May 27, 2021;

however, no objections have been received from either party.

       After de novo review of the complaint and documents in the case, together with the report

and recommendation, the following order is entered:

         AND NOW, this ____ day of June, 2021;

         IT IS HEREBY ORDERED that the motions to dismiss for failure to prosecute filed by

the Corrections Defendants [ECF No. 49] and Defendant Renberg [ECF No. 50] are DENIED, and

all properly supported material facts stated in Defendant Renberg’s concise statement [ECF No.
         Case 1:19-cv-00223-SPB-RAL Document 72 Filed 06/03/21 Page 3 of 3




53] are deemed admitted pursuant to the Local Rule 56(E). The report and recommendation of

Magistrate Judge Lanzillo, issued May 10, 2021 [ECF No. 70], is adopted as the opinion of the

court.



                                                   ________________________________
                                                   SUSAN PARADISE BAXTER
                                                   United States District Judge


cc:       The Honorable Richard A. Lanzillo
          U.S. Magistrate Judge
